Citation Nr: 1505635	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-02 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2004 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for entitlement to service connection for sleep apnea.  In a January 2014 rating decision, the RO denied the Veteran's claims for entitlement to service connection for a low back disability and entitlement to an evaluation in excess of 50 percent for PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To send the Veteran supplemental notice; associate relevant treatment records with the claims file; provide the Veteran with VA examination; and issue a Statement of the Case.

Sleep Apnea

The Veteran asserts that he is entitled to service connection for sleep apnea as either directly related to service or as secondary to his service-connected PTSD.  The Veteran has not been provided with notice of the laws and regulations pertinent to claims brought under the theory of secondary service connection.  In particular, although the Veteran was informed in a February 2011 letter of the evidence needed to warrant entitlement to service connection on a direct basis, the Veteran has not been provided notice of the elements which are necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  As noted above, the Veteran has raised a contention that his sleep apnea may be related to his service-connected PTSD.  Therefore, on remand, the Veteran must be provided with proper notice of the applicable regulations pertaining to claims brought under a theory of secondary service connection.

Next, the Board notes that evidence contained in the claims file indicates that further treatment records regarding the appellant's sleep apnea remain outstanding at this time.  VA treatment records from January 2011 and October 2010 indicate that the Veteran underwent sleep studies at the South Texas Sleep Disorder Clinic in October 2010 and December 2010.  The January 2011 note indicates that the completed report from December 2010 was scanned into Vista Imaging.  The reports from the South Texas Sleep Disorder clinic have not been associated with the claims file, are potentially relevant to the Veteran's claim, and must be associated with the claims file on remand.  

Finally, the Veteran has not yet been provided with VA examination with regard to the issue of entitlement to service connection for sleep apnea.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The Veteran's claims file contains a January 2011 VA sleep medicine consult note stating that a review of the Veteran's polysomnogram results demonstrates a diagnosis of obstructive sleep apnea.  The Veteran has asserted that his sleep apnea is either directly related to his service in Iraq or is related to his service-connected PTSD.  The Veteran's service treatment records include an August 2008 write-up of the Veteran's military service physical for separation.  At that time, the Veteran reported that he snored and that his wife woke him up at night because it sounded like he "can't breathe."  He stated that the snoring was not new, but that it seemed worse and that his wife had never woken him up before about it.  The Veteran also reported excessive sleepiness since being back from Iraq, and stated that he takes many naps at home.  In light of the aforementioned evidence, the Veteran should be afforded a VA examination in order to determine the nature and etiology of his current obstructive sleep apnea.  38 C.F.R. § 3.159(c)(4).

PTSD and Low Back Disability

In a January 2014 rating decision, the RO denied the Veteran's claims for entitlement to an evaluation in excess of 50 percent for PTSD and to reopen the issue of entitlement to service connection for a low back disability.  The Veteran filed a Notice of Disagreement (NOD) with this decision in March 2014.  When an NOD has been filed with regard to an issue, and a Statement of the Case has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeals of the issues of entitlement to an evaluation in excess of 50 percent for PTSD and whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for a low back disability has not yet been taken, the issues must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  
  
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrective notice with regard to his claim for service connection for sleep apnea, containing notice of the criteria necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Obtain a copy of the October and December 2010 outsourced sleep study reports performed by South Texas Sleep Disorders Clinic, from Vista Imaging or any other appropriate electronic records system. 

If such records cannot be located through Vista Imaging or any other electronic records system accessible by VA, request that the appellant provide a release form for these records from the South Texas Sleep Disorder Clinic.  After securing the appellant's written authorization, obtain the relevant records.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his obstructive sleep apnea (OSA).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

         The examiner should then address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea arose during active service or is otherwise related to any incident of service.

The examiner's attention is directed to an August 2008 service treatment record documenting the Veteran's report that he snores, that his wife wakes him up at night because it sounds like he 'can't breathe,' and that he experienced excessive sleepiness since being back from Iraq and takes many naps at home.  The physician noted that the Veteran would be referred for a sleep study, but there is no record that one was provided.  The examiner is asked to comment upon this evidence with regard to his/her conclusion about the likelihood that the Veteran's OSA arose during service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's OSA was caused by his service-connected PTSD.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's OSA was aggravated by his service-connected PTSD.
  
For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.


4.  After conducting any additional development deemed necessary, readjudicate the issues of entitlement to an evaluation in excess of 50 percent for PTSD and whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a low back disability and issue an SOC.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to those issues.  

5.  After completing parts 1-3, and conducting any additional development deemed necessary, readjudicate the claim for service connection for obstructive sleep apnea, including on a secondary basis, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




